52 F.3d 321NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Henry PARRISH, Plaintiff-Appellant,v.Sheriff HARPER;  Calvin Thigpen, Dr.;  David Haines, Dr.,Defendants-Appellees,andMEDICAL STAFF, Defendant.
No. 94-7154.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 14, 1995.Decided:  April 19, 1995.

Henry Parrish, Appellant Pro Se.  Fred R. Kozak, Archer LaFayette Yeatts, III, Maloney, Yeatts & Barr, P.C., Richmond, VA;  Malcolm Pollard McConnell, III, Glen Allen, VA, for Appellees.
Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  The case was tried before a magistrate judge.1  Our review of the trial transcript and the magistrate judge's order discloses that this appeal is without merit.  Accordingly, we affirm.  Parrish v. Harper, No. CA-93-703-E (E.D. Va.  Sept. 16, 1994).2  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


1
 The parties consented to jurisdiction of a magistrate judge under 28 U.S.C.A. Sec. 636(c) (West 1993)


2
 We also find that the magistrate judge did not abuse his discretion in denying Appellant's motions for appointment of counsel and a continuance